Opinion issued June 28, 2012




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-12-00498-CR
                            ———————————
                      IN RE DARYL CAMPBELL, Relator



                    On Appeal from the 180th District Court
                            Harris County, Texas
                      Trial Court Case No. 12632101010



                          MEMORANDUM OPINION

      Relator, Daryl Campbell, has filed a pro se petition for writ of mandamus,

contending that the trial court has abused its discretion in not ruling upon his

Motion to Enter Judgment and Sentence Nunc Pro Tunc. Campbell asserts that he

filed this motion in the trial court on March 15, 2012.
      Campbell’s petition reflects that the motion about which he complains was

filed for the purpose of obtaining relief from his final felony conviction for

robbery. The exclusive post-conviction remedy from final felony convictions is a

writ of habeas corpus. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (Vernon 2005).

Only the Texas Court of Criminal Appeals has jurisdiction in final post-conviction

habeas corpus proceedings. See id.; Bd. of Pardons & Paroles ex rel. Keene v.

Court of Appeals for the Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App.

1995); In re McAfee, 53 S.W.3d 715, 717–18 (Tex. App.—Houston [1st Dist.]

2001, orig. proceeding). Thus, this Court is without authority to grant the relief

Washington seeks. See Bd. of Pardons & Paroles ex rel. Keene, 910 S.W.2d at

483; In re McAfee, 53 S.W.3d at 717–18; In re Murphy, No. 01–11–00120–CR,

2011 WL 1326032, at *1 (Tex. App.—Houston [1 Dist.] Apr. 7, 2011, orig.

proceeding) (mem. op.).

      We dismiss the petition for writ of mandamus for lack of jurisdiction.

                                            PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

Do not publish. TEX. R. APP. P. 47.2(b).




                                        2